 

Exhibit 10.3

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT is made as of July 31, 2012, by and between
Iron Mountain Incorporated, a Delaware corporation (the “Investor”) and
Crossroads Systems, Inc., a Delaware corporation (the “Company”).

 

RECITALS

 

A.           The Company and the Investor entered into a Securities Purchase
Agreement (the “Purchase Agreement”), dated as of the date hereof, pursuant to
which the Company has agreed to issue and sell to the Investor 582,524 shares of
common stock, par value $0.0001 per share of the Company (“Common Stock”) (the
“Shares”), for an aggregate purchase price of $3,000,000.

 

B.           To induce the Investor to execute and deliver the Purchase
Agreement, the Company has agreed to provide to the Investor certain
registration rights under the Securities Act, and applicable state securities
laws, subject to the terms and conditions set forth herein.

 

In consideration of the premises and mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties agree as follows:

 

AGREEMENT

 

Section 1.          Definitions. For purposes of this Agreement, the following
terms will have meanings set forth in this Section, unless the context clearly
requires otherwise. Any capitalized terms not defined in this Agreement will
have meanings set forth in the Purchase Agreement.

 

(a)          “Agreement” means this Registration Rights Agreement, as it may be
amended, modified or supplemented from time to time.

 

(b)          “Commission” means the United States Securities and Exchange
Commission.

 

(c)          “Company” has the meaning set forth in the introductory paragraph
of this Agreement.

 

(d)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended, or any similar federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.

 

(e)          “Holder” shall mean the Investor and any assignee or transferee of
any Registrable Securities which agrees to be bound by the provisions of this
Agreement in accordance with Section 10.

 

 

 

 

(f)          “Investor” has the meaning set forth in the introductory paragraph
of this Agreement.

 

(g)          “Person” means and includes natural persons, corporations, limited
partnerships, limited liability companies, general partnerships, joint stock
companies, joint ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts or other organizations, whether or not
legal entities, and any government, governmental agency, instrumentality or
political subdivision.

 

(h)          “Proposed Registration” has the meaning set forth in Section 3(a).

 

(i)          “Purchase Agreement” has the meaning set forth in Recital A of this
Agreement.

 

(j)          “Register,” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement by the Commission, that permits the Holders of
Registrable Securities to effectuate the public sale of the Registrable
Securities pursuant to such registration statement.

 

(k)          “Registrable Securities” means the Shares (as adjusted for stock
splits, combinations, stock dividends and recapitalizations), except for those
that have been sold or transferred pursuant to an effective registration
statement or pursuant to Rule 144 under the Securities Act.

 

(l)          “Securities Act” means the Securities Act of 1933, as amended, or
any similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

 

Section 2.          Shelf Registration.

 

(a)          At the request of a Holder, the Company shall, at its cost, prepare
and, as promptly as practicable (but in no event later than sixty (60) days
following such request) file with the Commission and thereafter use its
reasonable best efforts to cause to be declared effective as soon as
practicable, a registration statement on Form S-3 (the “Shelf Registration
Statement”) relating to the offer and sale of the Registrable Securities by the
Holders thereof from time to time in accordance with the methods of distribution
set forth in the Shelf Registration Statement and Rule 415 under the Securities
Act (hereinafter, the “Shelf Registration”); provided, however, that no Holder
shall be entitled to have the Securities held by it covered by such Shelf
Registration Statement unless such Holder agrees in writing to be bound by all
the provisions of this Agreement applicable to such Holder. If the Company
determines that it is not eligible to use Form S-3 for the purpose of this
Agreement and this Section 2, the Company may use any other appropriate form
under the Securities Act relating to any or all of the Registrable Securities in
accordance with the methods and distribution set forth in the Shelf Registration
Statement and Rule 415 under the Securities Act and permitting the offering of
the Registrable Securities on a continuous basis and the Holders of Registrable
Securities to effectuate a public sale of such securities.

 

2

 

 

(b)          The Company shall use its reasonable best efforts to keep the Shelf
Registration Statement continuously effective in order to permit the prospectus
included therein (the “Prospectus”) to be lawfully delivered by the Holders of
the relevant Registrable Securities, for a period that will terminate when all
of the Registrable Securities covered by the Shelf Registration Statement (i)
have been sold pursuant thereto or (ii) become eligible for sale pursuant to
Rule 144 without restriction pursuant to such rule on the volume of securities
that may be sold in any single transaction, assuming for this purpose that the
Holders thereof are not affiliates of the Company (in any such case, such period
being called the “Shelf Registration Period”). The Company shall be deemed to
have used its reasonable best efforts to keep the Shelf Registration Statement
effective during the requisite period if it voluntarily takes any action that
would result in Holders of Registrable Securities covered thereby not being able
to offer and sell such Securities during that period if such action is (i)
required by applicable law or (ii) taken by the Company in good faith and
contemplated by Section 4 below, and the Company thereafter complies with the
requirements of Section 4.

 

(c) Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall cause the Shelf Registration Statement and the Prospectus and any
amendment or supplement thereto, as of the effective date of the Shelf
Registration Statement, amendment or supplement, (i) to comply in all material
respects with the applicable requirements of the Securities Act and the rules
and regulations of the Commission and (ii) not to contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

Section 3.          Piggyback Registration.

 

(a)          If the Company proposes for any reason to register any of its
Common Stock under the Securities Act in connection with the proposed offer and
sale of its Common Stock for money either for its own account or on behalf of
any other security holders (a “Proposed Registration”) other than pursuant to a
registration statement on Form S-4, S-8 or any successor thereto, the Company
shall promptly give written notice of such proposed registration to all Holders
who are entitled to registration rights under this Agreement and shall offer
such Holders the right to request inclusion of the Registrable Securities held
by such Holders in the Proposed Registration.

 

(b)          Each Holder of Registrable Securities shall have 20 days from the
receipt of such notice described in Section 3(a) above to deliver to the Company
a written request specifying the number of Registrable Securities such Holder
intends to sell and such Holder’s intended method of disposition.

 

(c)          If the Proposed Registration by the Company is, in whole or in
part, an underwritten public offering, the Company shall so advise the Holders
of Registrable Securities as part of the written notice given pursuant to
Section 3(a), and any request under Section 3(b) must specify that the
Registrable Securities be included in the underwriting on the same terms and
conditions as the Common Stock, if any, otherwise being sold through
underwriters under such registration.

 

3

 

 

(d)          Upon receipt of a written request pursuant to Section 3(b), the
Company will promptly use its reasonable best efforts to cause all such
Registrable Securities to be registered under the Securities Act (and included
in any related qualifications under blue sky laws or other compliance), to the
extent required to permit sale or disposition as set forth in the Proposed
Registration.

 

(e)          If the offering is to be an underwritten offering, the Holders of
Registrable Securities proposing to distribute their Registrable Securities
through such underwritten offering agree to enter into a usual and customary
underwriting agreement (including customary indemnification and contribution
obligations) with the underwriter or underwriters selected for such underwriting
by the Company.

 

(f)          Notwithstanding the foregoing if, in its good faith judgment, the
managing underwriter determines and advises the Company in writing that the
inclusion of all Registrable Securities proposed to be included in the
underwritten public offering, together with any other Common Stock proposed to
be included therein other than Registrable Securities (such other shares
collectively the “Other Shares”), would interfere with the successful marketing
of such securities, then the number of shares that are entitled to be included
in the registration and underwriting shall be allocated in the following manner:
(i) first, securities the Company proposes to sell for its own account, (ii)
second, Registrable Securities, pro rata among the respective Holders thereof on
the basis of the number of shares for which each such requesting Holder has
requested registration, and (iii) third, Other Shares, pro rata among the
respective Holders thereof on the basis of the number of shares for which each
such requesting Holder has requested registration.

 

Section 4.          Preparation and Filing. If and whenever the Company is under
an obligation pursuant to this Agreement to use its reasonable best efforts to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as practicable:

 

(a)          prepare and file with the Commission a registration statement with
respect to such Registrable Securities and use its reasonable best efforts to
cause such registration statement to become and remain effective in accordance
with Section 4(b) and keep such registration statement effective until all the
Registrable Securities included on such registration statement (i) have been
sold pursuant thereto or (ii) otherwise become eligible for sale pursuant to
Rule 144 without restriction pursuant to such rule on the volume of securities
that may be sold in any single transaction, assuming for this purpose that the
Holders thereof are not affiliates of the Company.

 

(b)          prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act with respect to the sale of all the Registrable
Securities covered by such registration statement;

 

4

 

 

(c)          advise the underwriter(s), if any, and selling Holders promptly
and, if requested by such Persons, to confirm such advice in writing, (i) when
the prospectus or any prospectus supplement or post-effective amendment has been
filed, and, with respect to the registration statement or any post-effective
amendment thereto, when the same has become effective, (ii) of any request by
the Commission for amendments to the registration statement or amendments or
supplements to the prospectus or for additional information relating thereto,
(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the registration statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Registrable Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, (iv) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the registration statement, the prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the registration statement or the prospectus in order to make the statements
therein not misleading;

 

(d)          if any fact or event contemplated by clause (c)(iv) above shall
exist or have occurred, promptly prepare a supplement or post-effective
amendment to the registration statement or related prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchasers of Registrable Securities, the
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading.
If the Company has delivered preliminary or final prospectuses to the selling
Holders and, after having done so, the prospectus is amended to comply with the
requirements of the Securities Act, the Company shall promptly notify the
selling Holders and, if requested, the selling Holders shall immediately cease
making offers of Registrable Securities and return all prospectuses to the
Company (the Company shall promptly provide the selling Holders with revised
prospectuses, and following receipt of the revised prospectuses, the selling
Holders shall be free to resume making offers of Registrable Securities;

 

(e)          if at any time the Commission shall issue any stop order suspending
the effectiveness of the registration statement or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Registrable Securities
under state securities or blue sky laws, use its reasonable best efforts to
obtain the withdrawal or lifting of such order at the earliest possible time;

 

(f)          furnish to each of the selling Holders and each of the
underwriter(s), if any, before filing with the Commission, copies of the
registration statement or any prospectus included therein or any amendments or
supplements to any such registration statement or prospectus (including, if
requested, all documents incorporated by reference after the initial filing of
such registration statement);

 

5

 

 

(g)          if requested by any selling Holder or the underwriter(s), if any,
incorporate in the registration statement or prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holder and underwriter(s), if any, may reasonably request to have
included therein, with respect to the number of Registrable Securities being
sold to such underwriter(s), the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering and make all required filings of such prospectus supplement or
post-effective amendment as soon as practicable after the Company is notified of
the matters to be incorporated in such prospectus supplement or post-effective
amendment;

 

(h)          furnish to each selling Holder and each of the underwriter(s), if
any, without charge, at least one copy of the registration statement, as first
filed with the Commission, and of each amendment thereto, including all
documents incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference);

 

(i)          deliver to each selling Holder and each of the underwriter(s), if
any, without charge, as many copies of the prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Persons
reasonably may request; the Company hereby consents to the use of the prospectus
and any amendment or supplement thereto by each of the selling Holders and each
of the underwriter(s), if any, in connection with the offering and the sale of
the Registrable Securities covered by the prospectus or any amendment or
supplement thereto;

 

(j)          prior to any public offering of Registrable Securities, use its
reasonable best efforts to register or qualify the Registrable Securities under
the securities or blue sky laws of such jurisdictions as the selling Holders or
underwriter(s), if any, may reasonably request and do any and all other acts or
things reasonably necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by the registration
statement; provided, however, that the Company shall not be required to register
or qualify as a foreign corporation where it is not now so qualified or to take
any action that would subject it to the service of process in suits or to
taxation, other than as to matters and transactions relating to the registration
statement, in any jurisdiction where it is not now so subject;

 

(k)          use its reasonable best efforts to cause all Registrable Shares to
be listed on any securities exchange or market on which the Common Stock, or any
similar securities, is then listed or quoted;

 

(l)          cause to be maintained a registrar and transfer agent for all
Registrable Securities;

 

(m)          cooperate and assist in any filings required to be made with the
Financial Industry Regulatory Authority (“FINRA”) and in the performance of any
due diligence investigation by any underwriter (including any “qualified
independent underwriter”) that is required to be retained in accordance with the
rules and regulations of the FINRA;

 

(n)          otherwise use its reasonable efforts to comply with all applicable
rules and regulations of the Commission, and make generally available to its
security holders, as soon as practicable, a consolidated earnings statement
meeting the requirements of the Securities Act and Rule 158 thereunder (which
need not be audited) for the twelve month period (i) commencing at the end of
any fiscal quarter in which Registrable Securities are sold to underwriters in a
firm or best efforts underwritten offering or (ii) if not sold to underwriters
in such an offering, beginning with the first month of the Company’s first
fiscal quarter commencing after the effective date of the registration
statement;

 

6

 

 

(o)          enter into such customary agreements in order to expedite or
facilitate the disposition of such Registrable Securities;

 

(p)          make available for inspection by any underwriter participating in
any disposition pursuant to such registration statement, and any attorney,
accountant or other agent retained by any such underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”), as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any such Inspector in connection
with such registration statement; provided that Records which the Company
determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors unless (i)
the disclosure of such Records is necessary to avoid or correct a material
misstatement or material omission in the registration statement or (ii) the
release of such Records is ordered pursuant to a subpoena or other order from a
court of competent jurisdiction; provided, further, each direct or indirect
recipient of Records agrees that it will, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction, give notice to the
Company and allow the Company, at its expense, to undertake appropriate action
and to prevent disclosure of the Records deemed confidential;

 

(q)          shall hold in confidence and not make any disclosure of information
concerning the Holders provided to the Company unless: (i) disclosure of such
information is necessary to comply with federal or state securities laws or the
Company’s obligations under this Agreement, (ii) the disclosure of such
information is necessary to avoid or correct a misstatement or omission in any
Registration Statement, (iii) the release of such information is ordered
pursuant to a subpoena or other order from a court or governmental body of
competent jurisdiction, or (iv) such information has been made generally
available to the public other than by disclosure in violation of this or any
other agreement. The Company agrees that it shall, upon learning that disclosure
of such information concerning any Holder is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Holder prior to making such disclosure, and allow the Holder, at
its expense, to undertake appropriate action to prevent disclosure of, or to
obtain a protective order for, such information;

 

(r)          in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriters of such offering.

 

Section 5.          Expenses. The Company shall pay all expenses incurred in
complying with this Agreement, including without limitation all registration and
filing fees, fees and expenses of complying with securities and blue sky laws,
printing expenses and fees and disbursements of Company’s counsel and the
reasonable fees and disbursements of one counsel for the selling Holders (not to
exceed $15,000); provided, however, that all underwriting discounts and selling
commissions applicable to the shares of Registrable Securities covered by any
registration effected pursuant to this Agreement hereof shall be borne by the
Holders thereof.

 

7

 

 

Section 6.          Indemnification.

 

(a)          Indemnification by the Company. The Company agrees to indemnify and
hold harmless (i) each Holder participating in a Registration Statement under
this Agreement and any underwriter (as determined in the Securities Act) for a
Holder, (ii) each Person, if any, who controls (within the meaning of Section 15
of the Securities Act or Section 20(a) of the Exchange Act) any of the foregoing
(a “Controlling Person”), and (iii) the respective officers, directors,
partners, members, managers, employees, representatives, and agents of any such
Person or any Controlling Person (any Person referred to in clause (i), (ii), or
(iii) may hereinafter be referred to as a “Purchaser Indemnitee”) from and
against any and all losses, claims, damages, judgments, actions, reasonable
out-of-pocket expenses, and other liabilities, including, as incurred,
reimbursement of all reasonable costs of investigating, preparing, pursuing, or
defending any claim or action, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, including the reasonable
fees and expenses of outside counsel to any Purchaser Indemnitee, joint or
several (the “Liabilities”), directly or indirectly related to, based upon,
arising out of, resulting from or in connection with any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement, Prospectus (preliminary, amended, supplemented, or final), Issuer
Free Writing Prospectus (as amended or supplemented) or any other document
prepared by the Company used to sell the Registrable Securities, or any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein (in the case of a
Prospectus, in light of the circumstances under which they were made), not
misleading, except insofar as such Liabilities arise out of or are based upon
(x) any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with information relating to any
Purchaser Indemnitee furnished to the Company or any underwriter in writing by
or on behalf of such Purchaser Indemnitee expressly for use therein, or (y) any
sales by the Holder after the delivery by the Company to the Holder of a notice
to cease making offers as described in Section 4(d) and before the delivery by
the Company of notice regarding the end of such cessation. The Company shall
notify the Holder promptly of the institution, threat, or assertion of any
claim, proceeding (including any governmental investigation), or litigation
which it shall have become aware in connection with the matters addressed by
this Agreement which involves the Company or a Purchaser Indemnitee. The
indemnity provided for herein shall remain in full force and effect regardless
of any investigation made by or on behalf of any Purchaser Indemnitee.

 

8

 

 

(b)          Indemnification by the Holders. In connection with any Registration
Statement in which a Holder is participating, each Holder (severally and not
jointly) agrees to indemnify and hold harmless the Company, Controlling Persons
of the Company, and the respective officers, directors, partners, members,
managers, representatives, employees, and agents of the Company or Controlling
Persons of the Company to the same extent as the foregoing indemnity from the
Company to each Purchaser Indemnitee, but only with reference to (i) untrue
statements or omissions or alleged untrue statements or omissions made in
reliance upon and in strict conformity with information relating to such Holder
furnished to the Company in writing by or on behalf of the Holder expressly for
use in any Registration Statement or Prospectus, any amendment or supplement
thereto, or any preliminary Prospectus, and (ii) any sales by the Holder after
the delivery by the Company to the Holder of a notice to cease making offers as
described in Section 4(d) and before the delivery by the Company of notice
regarding the end of such cessation. If the Holder elects to include Registrable
Securities in an Underwritten Offering, the Holder shall be required to agree to
such customary indemnification provisions as may reasonably be required by the
underwriter in connection with such Underwritten Offering. In no event shall any
Holder be responsible for Liabilities under this Agreement to the Company or
Controlling Persons of the Company or the respective officers, directors,
partners, members, managers, representatives, employees and agents of the
Company or Controlling Persons of the Company in excess of the net proceeds
received by such Holder as a result of the sale of Registrable Securities
pursuant to such Registration Statement, or amounts paid in settlement of any
Liabilities if such settlement is effected without the consent of the Holder
(which consent shall not be unreasonably withheld).

 

(c)          Indemnification Procedures. If any suit, action, proceeding
(including any governmental or regulatory investigation), claim, or demand shall
be brought or asserted against any Person in respect of which indemnity may be
sought pursuant to Section 6(a) or (b), such Person (the “Indemnified Party”)
shall promptly notify the Person against whom such indemnity may be sought (the
“Indemnifying Party”) of the commencement thereof (but the failure to so notify
an Indemnifying Party shall not relieve it from any Liability which it may have
under this Section 6, except to the extent the Indemnifying Party is materially
prejudiced by the failure to give notice), and the Indemnifying Party, upon
request of the Indemnified Party, shall retain counsel reasonably satisfactory
to the Indemnified Party to represent the Indemnified Party and any others the
Indemnifying Party may reasonably designate in such proceeding and shall assume
the defense of such proceeding and pay the fees and expenses actually incurred
by such counsel related to such proceeding. Notwithstanding the foregoing, in
any such proceeding, any Indemnified Party may retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Party, unless (i) the Indemnifying Party and the Indemnified Party shall have
mutually agreed in writing to the contrary, (ii) the Indemnifying Party failed
within a reasonable time after notice of commencement of the action to assume
the defense and employ counsel reasonably satisfactory to the Indemnified Party,
(iii) the Indemnifying Party and its counsel do not pursue in a reasonable
manner the defense of such action, or (iv) the named parties to any such action
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party, or any Affiliate of the Indemnifying Party, and such
Indemnified Party shall have been reasonably advised by counsel that, either (x)
there may be one or more legal defenses available to it which are different from
or additional to those available to the Indemnifying Party or such Affiliate of
the Indemnifying Party or (y) a conflict may exist between such Indemnified
Party and the Indemnifying Party or such Affiliate of the Indemnifying Party, in
which event the Indemnifying Party may not assume or direct the defense of such
action on behalf of such Indemnified Party, it being understood, however, that
the Indemnifying Party shall not, in connection with any one such action or
separate but substantially similar or related actions arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one separate firm of attorneys (in addition to any local counsel) for
all such Indemnified Parties, which firm shall be designated in writing by the
Holders of a majority of the Registrable Securities included in the Registration
Statement and any such separate firm for the Company, the directors, the
officers and such control Persons of the Company as shall be designated in
writing by the Company. The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld or delayed, but if settled with such consent
or if there be a final judgment for the plaintiff, the Indemnifying Party agrees
to indemnify any Indemnified Party from and against any Liability by reason of
such settlement or judgment to the extent provided in this Section 6 without
reference to this sentence. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all Liability on claims that are the subject matter
of such proceeding.

 

9

 

 

(d)          Contribution. If the indemnification provided for in Section 6(a)
or (b) is for any reason held to be unavailable to an Indemnified Party in
respect of any Liabilities referred to therein (other than by reason of the
exceptions provided therein) or is insufficient to hold harmless a party
indemnified thereunder, then each Indemnifying Party under such sections, in
lieu of indemnifying such Indemnified Party thereunder, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Liabilities
(i) in such proportion as is appropriate to reflect the relative benefits of the
Indemnified Party on the one hand and the Indemnifying Parties on the other in
connection with the statements or omissions that resulted in such Liabilities,
or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Indemnifying Parties and the Indemnified Party, as well as any other
relevant equitable considerations. The relative fault of the Company, on the one
hand, and any Purchaser Indemnitees, on the other, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by such Purchaser Indemnitees
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

(e)          Contribution Procedures. The parties agree that it would not be
just and equitable if contribution pursuant to this Section 6 were determined by
pro rata allocation (even if such Indemnified Parties were treated as one entity
for such purpose), or by any other method of allocation that does not take
account of the equitable considerations referred to in Section 6(d). The amount
paid or payable by an Indemnified Party as a result of any Liabilities referred
to in Section 6(d) shall be deemed to include, subject to the limitations set
forth above, any reasonable legal or other expenses actually incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 6(e), in no event shall
a Purchaser Indemnitee be required to contribute any amount in excess of the
amount by which proceeds received by such Purchaser Indemnitee from sales of
Registrable Securities exceeds the amount of any damages that such Purchaser
Indemnitee has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. For purposes of this
Section 6, each Controlling Person of the Holder, if any, and each officer,
director, partner, member, employee, representative, agent, or manager of the
Holder shall have the same rights to contribution as the Holder, as the case may
be, and each Controlling Person of the Company, if any, and each officer,
director, partner, member, employee, representative, agent, or manager of the
Company shall have the same rights to contribution as the Company, as the case
may be. Any party entitled to contribution will, promptly after receipt of
notice of commencement of any action, suit, or proceeding against such party in
respect of which a claim for contribution may be made against another party or
parties, notify each party or parties from whom contribution may be sought, but
the omission to so notify such party or parties shall not relieve the party or
parties from whom contribution may be sought from any obligation it or they may
have under this Section 6 or otherwise, except to the extent that any party is
materially prejudiced by the failure to give notice. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act), shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

10

 

 

(f)          Additional Liability. The indemnity and contribution agreements
contained in this Section 6 will be in addition to any Liability which any
Indemnifying Party may otherwise have to any Indemnified Party referred to
above. Each Purchaser Indemnitee’s obligations to contribute pursuant to this
Section 6 are not joint but are several in the proportion that the number of
Shares sold by such Purchaser Indemnitee bears to the number of Shares sold by
all Purchaser Indemnities.

 

(g)          Underwriting Agreement. Notwithstanding any of the foregoing, if,
in connection with an underwritten public offering of the Registrable
Securities, the Company, the selling Holders and the underwriters enter into an
underwriting or purchase agreement relating to such offering which contains
provisions covering indemnification among the parties, then the indemnification
provisions of this Section shall be deemed inoperative for purposes of such
offering.

 

Section 7.          Reporting Requirements Under the Exchange Act. The Company
agrees to (i) make and keep public information available, as those terms are
understood and defined in Rule 144, at all times; (ii) file with the Commission
in a timely manner all reports and other documents required of the Company under
the Exchange Act; and (iii) furnish to any Holder, so long as the Holder owns
any Registrable Securities, forthwith upon request (a) a written statement by
the Company that it has complied with the reporting requirements of Rule 144 and
the Exchange Act, and (b) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company with
the Commission. The Company acknowledges and agrees that the purposes of the
requirements contained in this Section are (x) to enable any such Holder to
comply with the current public information requirement contained in Rule 144
under the Securities Act should such Holder ever wish to dispose of any of the
securities of the Company acquired by it without registration under the
Securities Act in reliance upon Rule 144 (or any other similar exemptive
provision); and (y) to qualify the Company for the use of registration
statements on Form S-3. In addition, the Company agrees to take such other
measures and file such other information, documents and reports as shall be
required of it hereafter by the Commission as a condition to the availability of
Rule 144 under the Securities Act (or any similar exemptive provision hereafter
in effect) and the use of Form S-3.

 

11

 

 

Section 8.          Forms. All references in this Agreement to particular forms
of registration statements are intended to include, and shall be deemed to
include, references to all successor forms which are intended to replace, or to
apply to similar transactions as, the forms herein referenced.

 

Section 9.          Termination of Rights. The rights of the Holders to have
registered Registrable Securities pursuant to this Agreement, and the Company’s
obligations to effect such registration, shall terminate on the earlier of the
date on which all Registrable Securities (i) have been registered under
applicable federal and state securities laws and sold by the Holders pursuant to
such registration statements, or (ii) have been sold by the Holders pursuant to
Rule 144.

 

Section 10.         Transferability. The registration rights under this
Agreement may be assigned and transferred by any Holder to any assignee or
transferee as to any or all of the Shares, provided, however, that the assignee
or transferee agrees in writing to acquire and hold such Shares subject to the
provisions of this Agreement.

 

Section 11.         Miscellaneous.

 

(a)          Waivers and Amendments. This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement among the parties with regard to the subjects hereof and thereof.
Neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated orally, except pursuant to a written consent of the Company and the
Investor (so long as the Investor /or its Affiliates hold a majority of the
Regstrable Securities, and otherwise to the Holders of a majority of the
Registrable Securities).

 

(b)          Rights of the Holder.

 

(i)          The Investor (so long as the Investor and/or its Affiliates hold a
majority of the Registrable Securities, otherwise the Holder of a majority of
the Registrable Securities) shall have the absolute right to exercise or refrain
from exercising any right or rights which the Investor may have by reason of
this Agreement, including, without limitation, the right to consent to the
waiver of any obligation of the Company under this Agreement and to enter into
an agreement with the Company for the purpose of modifying this Agreement or any
agreement effecting any such modification, and the Investor shall not incur any
liability to any other Holder or Holders with respect to exercising or
refraining from exercising any such right or rights.

 

(ii)         The Company acknowledges and agrees that any failure by the Company
to comply with its obligations under Sections 2 and 4 hereof may result in
material irreparable injury to the Holders for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, the Holders may obtain
such relief as may be required to specifically enforce the Company’s obligations
under Sections 2 and 4 hereof; provided, however, that Holders hereby agree that
there shall be no breach of this Agreement by the Company, and no remedy may be
sought hereunder by the Holders, unless a registration statement covering the
Registrable Securities has not been declared effective by the Commission prior
to the Lockup Expiration Date.

 

12

 

 

(c)          Notices. All notices, requests, consents and other communications
required or permitted hereunder shall be in writing and shall be delivered, or
mailed first class postage prepaid, registered or certified mail, (i) if to any
Holder, at the address set forth on the signature page hereto, or such address
as such Holder may specify by written notice to the Company, or (ii) if to the
Company, at the address set forth on the signature page hereto or at such other
location or address as the Company may specify by notice to the Holders, and
each such notice, request, consent and other communication shall for all
purposes of the Agreement be treated as being effective or having been given as
provided in Section 7.11 of the Purchase Agreement.

 

(d)          Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
or invalid under, applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

 

(e)          Choice of Law. This Agreement shall be governed by and construed
under the laws of the State of Texas without giving effect to any choice or
conflict of law provision or rule (whether of the State of Texas or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Texas, and each of the parties consents to the
jurisdiction of the courts of the State of Texas (and of the appropriate
appellate courts) and waives any objection to venue laid therein.

 

(f)          Counterparts. This Agreement may be executed in a number of
identical counterparts, each of which, for all purposes, is to be deemed an
original, and all of which collectively constitute one agreement, but in making
proof of this Agreement, it shall not be necessary to produce or account for
more than one such counterpart. A facsimile or photocopy of an executed
counterpart of this Agreement shall be sufficient to bind the party or parties
whose signature(s) appear thereon.

 

[Signature page follows.] 

 

13

 

  

IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed
and delivered as of the day and year first written above.

 

  THE INVESTOR:       Iron Mountain Incorporated       By: /s/ C. Richard Reese
  Name: C. Richard Reese   Title: Chairman & CEO       Address for Notices:    
  745 Atlantic Avenue   Boston, Massachusetts  02111   Attn: General Counsel:
Ernest W. Cloutier   Fax: (617) 451-0409       THE COMPANY:       Crossroads
Systems, Inc.       By: /s/ Brian Bianchi   Name: Brian Bianchi   Title: COO    
  Address for Notices:       11000 North MoPac Expressway   Austin, Texas  78759
  Attn:  Jennifer Crane   Telecopy:  (512) 349-0304

 

14

